Citation Nr: 1540718	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUES

1.  Entitlement to a combined rating greater than 60 percent, effective July 8, 2010 (when considering an additional 10 percent evaluation assigned for service connection for tinnitus in an April 2012 rating decision).   

2.  Entitlement to an effective date earlier than September 23, 1974 for the grant of service connection and compensation for non-Hodgkin's lymphoma for purposes of entitlement to retroactive benefits.  

3.  Entitlement to service connection for a heart disorder to include as secondary to service-connected diabetes mellitus type 2 (diabetes) and exposure to herbicides.  

4.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes.  

5.  Entitlement to service connection for gum disease to include as secondary to service-connected diabetes.  

6.  Entitlement to service connection for bilateral hearing loss.    

7.  Entitlement to a higher initial rating for peripheral neuropathy in the right upper extremity, currently evaluated as 10 percent disabling.  

8.  Entitlement to a higher initial rating for peripheral neuropathy in the left upper extremity, currently evaluated as 10 percent disabling.  

9.  Entitlement to a higher initial rating for peripheral neuropathy in the right lower extremity, currently evaluated as 10 percent disabling.  

10. Entitlement to a higher initial rating for peripheral neuropathy in the left lower extremity, currently evaluated as 10 percent disabling.  

11. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

12. Entitlement to a higher initial rating for a cyst on the left kidney, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

The Veteran's claims for a higher combined rating effective the award of service connection for tinnitus, and for a higher rating for the service connection finding for non-Hodgkin's lymphoma, will be denied below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists solely of electronic claims files and has been reviewed.  Relevant evidence has been added to the record since the most recent Statements of the Case (SOCs) in this matter and will be considered pursuant to the Veteran's multiple waivers of initial AOJ review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 


FINDINGS OF FACT

1.  Effective July 8, 2010, the Veteran's service-connected disabilities were evaluated as - diabetes at 20 percent disabling, peripheral neuropathy in four extremities at 10 percent disabling each, bilateral cataracts at 10 percent disabling, tinnitus at 10 percent disabling, and, at 0 percent disabling, non-Hodgkin's lymphoma, an inguinal scar, erectile dysfunction, and a cyst on the left kidney.  
  
2.  The Veteran served in Vietnam during the Vietnam era; hence, he is presumed to have been exposed to Agent Orange in service.

3.  In September 1974, the Veteran underwent medical treatment for non-Hodgkin's lymphoma; on June 2, 1975, VA received the Veteran's original claim for service connection for cancer of the lymph nodes associated with herbicide exposure.



CONCLUSIONS OF LAW

1.  Effective July 8, 2010, the criteria for a combined evaluation in excess of 60 percent had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26 (2015).  

2.  The criteria for an effective date earlier than September 23, 1974, for the award of service connection and compensation for non-Hodgkin's lymphoma, are not met.  38 U.S.C.A. §§ 1110 1116, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.309, 3.313, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence, and it also prescribes VA's duties to help a claimant obtain relevant evidence, duties collectively referred to as the "duty to assist."  However, there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claims is of record.




II.  The Claim to a Higher Combined Rating

In an April 2012 rating decision, the RO granted service connection for tinnitus, and assigned a 10 percent evaluation effective July 8, 2010.  The RO then found a rating of 60 percent warranted for all service-connected disorders combined (including tinnitus).  The Veteran has appealed that combined rating, stating that the additional 10 percent rating for tinnitus should have increased his combined rating beyond 60 percent.  

The governing laws and regulations provide that disability ratings shall be based on reductions in earning capacity resulting from specific injuries or combinations of such injuries.  The schedule is constructed so as to provide 10 grades of disability and no more, from noncompensable to 100 percent, upon which payments of compensation shall be based.  38 U.S.C.A. § 1155 (West 2014).

Under 38 C.F.R. § 4.25, VA is directed to combine evaluations for separate service-connected disorders to arrive at a total disability level.  Disability percentages are not added to arrive at the level of disability.  To do so would result in the anomalous result of combined percentages greater than 100 percent.  For example, if percentages were added, then a person with two disabilities, one rated 60 percent and one rated 50 percent, would have a combined rating of 110 percent.  Such a result is contrary to the regulatory requirements for the payment of VA benefits.  

Rather, combined ratings are arrived at by using a formula to calculate the degree of disability caused by a service-connected disorder based on the consideration of the efficiency of the individual as a whole, as affected first by his or her most disabling condition, then by the less disabling conditions, if any, in the order of their severity.  

Furthermore, special consideration is provided for cases involving both arms and/or both legs, as is found here.  To fully compensation the claimant for this type of disability, VA considers a "bilateral factor" under 38 C.F.R. § 4.26.  Thereunder, the ratings for disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26 (2015). 

The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor section will be treated as one disability for the purpose of arranging in order of severity and for all further combinations.  For example, with disabilities evaluated at 60 percent, 20 percent, 10 percent and 10 percent (the two 10's representing bilateral disabilities), the order of severity would be 60, 21 and 20.  The 60 and 21 combine to 68 percent and the 68 and 20 to 74 percent, converted to 70 percent as the final degree of disability.  38 C.F.R. §§ 4.25, 4.26.

Turning to the case at hand: effective July 8, 2010, the Veteran's service-connected disabilities were evaluated as - diabetes at 20 percent disabling, peripheral neuropathy in four extremities at 10 percent disabling each, bilateral cataracts at 10 percent disabling, tinnitus at 10 percent disabling, and, at 0 percent disabling, non-Hodgkin's lymphoma, an inguinal scar, erectile dysfunction, and a cyst on the left kidney (the RO granted service connection for a kidney disorder in June 2014, and assigned an effective date of August 15, 2007).    

Under 38 C.F.R. § 4.25 and § 4.26, this disability picture results in a combined rating of 60 percent (as the RO found).  The order of severity of the Veteran's compensable disorders is as follows - 21 percent for upper extremities, 21 percent for lower extremities, 20 percent for diabetes, 10 percent for cataracts, and 10 percent for tinnitus.  Specifically, 21 and 21 results in a 37 percent rating, which results in a 50 percent rating when combined with the 20 percent for diabetes.  That 50 percent rating then rises to 55 percent when combining the 10 percent for cataracts.  Finally, that 55 percent rises to 60 percent when combined with the 10 percent awarded for tinnitus.  

The contentions underlying this claim may stem from the fact that the Veteran was already rated as 60 percent disabled prior to the award of 10 percent for tinnitus.  That is true.  However, prior to the award of service connection for tinnitus, the Veteran was actually rated as 55 percent disabled.  The 60 percent combined rating was awarded because combined values are to be converted to the nearest number divisible by 10, and combined values ending in 5 are to be adjusted upward.  38 C.F.R. § 4.25.

In sum, the 60 percent combined rating recognized by the RO in April 2012, after applying the 10 percent rating for tinnitus, is the correct combined rating.  

The statute and regulations governing the use of the ratings schedule are clear, and the RO has correctly determined the combined rating.  As such, there is no basis upon which to overturn the 60 percent combined evaluation effective July 8, 2010.  When as here the law is dispositive of the claim, the claim has no legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  The Claim for Retroactive Benefits

The Veteran contends that he is entitled to an effective date earlier than September 23, 1974 for the grant of service connection and compensation for non-Hodgkin's lymphoma.  

The Veteran filed an original claim to service connection for cancer on June 2, 1975.  After initially denying the claim, the RO granted service connection for non-Hodgkin's lymphoma in February 1991, effective the date of receipt of his initial claim, June 2, 1975.  The RO assigned a 100 percent rating between then and January 1, 1996.  From then, a 0 percent rating was assigned.   

The Veteran appealed the assigned rating and effective date.  In December 1994, the Board assigned an earlier effective date of September 23, 1974.  In its decision, the Board noted medical evidence showing private hospitalization for non-Hodgkin's lymphoma beginning on September 23, 1974.  The Board also noted no evidence of manifestations of the disorder prior to September 1974.  Furthermore, the Board cited 38 C.F.R. § 3.313, the regulation providing for service connection for non-Hodgkin's lymphoma developed subsequent to Vietnam service, which was promulgated October 26, 1990, with a retroactive effective date of August 5, 1964.  See also 38 C.F.R. § 3.309(e).  In December 1994, the Board remanded the issue regarding a higher disability rating which was later denied in April 1996.  The Veteran appealed neither the December 1994 decision denying an earlier effective date for service connection, nor the April 1996 decision denying a higher disability rating.   

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014).

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease; or a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816.  The term "covered herbicide disease" includes non-Hodgkin's lymphoma.  38 C.F.R. § 3.816(b)(2).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the latter of the dates (1) such claim was received by VA, or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Here, the Veteran filed his original claim to service connection for cancer on June 2, 1975, which he later expanded on June 9, 1975 to a claim for cancer of the lymph glands.  There is no statement of record dated earlier that may be reasonably construed as a claim for service connection for cancer.  38 C.F.R. §§ 3.151(a), 3.155(a).

As indicated earlier, VA promulgated 38 C.F.R. § 3.313 in October 1990, the regulation providing for service connection for non-Hodgkin's lymphoma developed subsequent to Vietnam service with a retroactive effective date of August 5, 1964.  See also 38 C.F.R. § 3.309(e).  Inasmuch as the Veteran's claim for service connection for disability associated with Agent Orange exposure was filed prior to the issuance of the October 1990 regulations, the Nehmer regulations are applicable.  Hence, the effective date in this case should not be earlier than the date such claim was received by VA.  38 C.F.R. § 3.816(c)(2).   

The effective date for service connection for non-Hodgkin's lymphoma is prior to the June 1975 date of claim.  As indicated earlier, the Board assigned an effective date in September 1974, based on evidence of record of treatment for non-Hodgkin's lymphoma that month.  As such, the RO correctly found that an earlier effective date, or retroactive benefits from such a date, is unwarranted in this matter.  Accordingly, the claim must be denied as a matter of law.  See Sabonis, supra.


ORDER

A combined rating in excess of 60 percent for service-connected disability, effective July 8, 2010, is denied.  

An effective date earlier than September 23, 1974, for the award of service connection and compensation for non-Hodgkin's lymphoma, is denied for purposes of retroactive benefits.   


REMAND

A remand of each of the issues remaining on appeal is warranted for the following reasons.  

First, an additional VA compensation examination should be provided into the Veteran's claims for higher ratings for peripheral neuropathy.  The most recent VA examination was conducted over four years ago, in April 2011.  Further, the lay evidence of record indicates a worsening of the disorders since then.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A new exam is warranted therefore. 

Second, additional VA compensation examinations should be conducted into the claims to service connection for heart, mouth, hypertension, and hearing loss disorders.  

The claims regarding heart and hearing loss disorders were denied for lack of evidence of current disorders.  The most recent VA examination into hearing loss was conducted in December 2011 while the most recent VA examination into a heart disorder was conducted in January 2007.  Given that the Veteran might have developed a hearing loss or heart disorder since the exams, the Veteran should be provided with new VA compensation examinations for which reports and opinions are included in the claims file.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); cf. Green, 1 Vet. App. at 124 (the duty to assist includes the duty to conduct a thorough and contemporaneous examination to ensure that the evaluation of the disability is a fully informed one).

VA examinations into hypertension and gum disorders were conducted and adverse opinions were included in the claims file.  Nevertheless, new examinations should be conducted into these disorders as well.  Additional medical commentary is necessary regarding whether any of these disorders is related to a service-connected disorder(s).  38 C.F.R. § 3.310.

Third, in statements of record, to include a July 2014 submission from the Veteran, the Veteran has indicated that his service-connected disorders render him unemployable.  Notice regarding this claim should be provided pursuant to the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Medical inquiry and commentary into the functional impact of the multiple disorders on the Veteran's ability to work should be obtained.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  And the RO should adjudicate whether a TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Fourth, outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records are dated in September 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Fifth, in a July 2014 notice of disagreement (NOD), the Veteran expressly disagreed with the RO's June 2014 finding that a 0 percent rating was warranted for a service-connected kidney disorder.  38 C.F.R. § 19.26.  The claim must be remanded for issuance of a SOC, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran an application form, and a VCAA letter, for a TDIU.   

2.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records are dated in September 2013.  If no additional VA records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

3.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed heart, hypertension, hearing loss, and mouth (gum) disorders, and the nature and severity of his peripheral neuropathy.  Any indicated tests should be accomplished.  Each examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  

(a)  With regard to the claims to service connection, the following inquiries should be addressed.  

Hearing Loss:

(i)  Does the Veteran have a hearing loss disorder under 38 C.F.R. § 3.385?

(ii)  If so, is it at least as likely as not (probability of 50 percent or greater) that the hearing loss disorder began in service, was caused by service, or is otherwise related to active military service?  

In addressing this issue, please address the lay evidence of record from the Veteran regarding the acoustic trauma he reports to have experienced during service.  

Heart, Hypertension, Gums:

(i)  Does the Veteran have a current disorder (heart, hypertension, gum)?    

(ii)  If so, is it at least as likely as not (probability of 50 percent or greater) that a diagnosed disorder (heart, hypertension, gum) is related to an in-service disease, event, or injury? 

(iii)  If the answer to (ii) is negative, is it at least as likely as not that a diagnosed disorder (heart, hypertension, gum) is proximately due to or the result of one or more of the Veteran's service-connected disorders, such as diabetes, or any other disorder that may be service connected following this remand? 

(iv)  If the answers to (ii) and (iii) are negative, is it at least as likely as not that a diagnosed disorder (heart, hypertension, gum) has been aggravated during the appeal period (i.e., permanently worsened beyond the natural progress) by a service-connected disability? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.  

Please note and discuss in the report the lay assertions of record (the Veteran's and those from fellow service members) which support his claims.     

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

(b)  The examiner addressing the Veteran's claims for higher ratings for service-connected peripheral neuropathy should provide a report addressing the current severity of the disorders.  

In assessing the current severity of the Veteran's service-connected disorders, the examiner should consider and discuss in the report the Veteran's competent and credible lay statements regarding the way in which his disorders affect him.  

(c)  Further, an examiner should comment on the functional effect the service-connected disorders have on the Veteran's ability to work. 

4.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal to include a claim to a TDIU.  If any benefit remains denied, issue an appropriate Supplemental SOC and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

6.  The issue regarding a higher rating for the kidney disorder should be reviewed.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SOC regarding this issue and advised of the appropriate time limits to perfect an appeal.  The issue should only be returned to the Board if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


